      Case 5:18-cr-00258-EJD Document 473 Filed 07/31/20 Page 1 of 4



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     Email: jcoopersmith@orrick.com
 2   WALTER F. BROWN (SBN 130248)
     Email: wbrown@orrick.com
 3   MELINDA HAAG (SBN 132612)
     Email: mhaag@orrick.com
 4   RANDALL S. LUSKEY (SBN 240915)
     Email: rluskey@orrick.com
 5   STEPHEN A. CAZARES (SBN 201864)
     Email: scazares@orrick.com
 6   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 7   405 Howard Street
     San Francisco, CA 94105-2669
 8   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                               UNITED STATES DISTRICT COURT
13
                          NORTHERN DISTRICT OF CALIFORNIA
14
                                    SAN JOSE DIVISION
15

16
     UNITED STATES OF AMERICA,               Case No. 18-CR-258-EJD
17
                  Plaintiff,                 WAIVER OF PERSONAL
18                                           APPEARANCE AT ARRAIGNMENT
          v.                                 AND ENTRY OF “NOT GUILTY”
19                                           PLEA
     ELIZABETH HOLMES and RAMESH
20   “SUNNY” BALWANI,                        COURT’S ACCEPTANCE OF WAIVER
21                Defendants.                Hon. Edward J. Davila
22

23

24

25

26

27

28
                                                    WAIVER OF PERSONAL APPEARANCE, ENTRY OF
                                                     NOT GUILTY PLEA, COURT’S ACCEPTANCE OF
                                                                  WAIVER CASE NO. 18-CR-258-EJD
       Case 5:18-cr-00258-EJD Document 473 Filed 07/31/20 Page 2 of 4



 1          Pursuant to Rule 10(b) of the Federal Rules of Criminal Procedure, I, Ramesh “Sunny”

 2   Balwani, acknowledge and agree to the following in the above case:

 3          1.      I have received a copy of the Third Superseding Indictment [Doc. 469] in this

 4   case. My attorney has discussed the charges with me and after being so advised, I understand the

 5   nature and substance of those charges, the maximum penalties, and my Constitutional rights. I

 6   waive a formal reading of the Third Superseding Indictment in open court.

 7          2.      I understand I have a right to personally appear with my attorney in open court

 8   before a judicial officer for arraignment on the Third Superseding Indictment. By signing this

 9   waiver, I give up my right to personally appear in open court for an arraignment. I further
10   understand that absent the present Waiver, I must appear before this Court as directed.

11          3.      I am entering a “Not Guilty” plea with the filing of this Waiver. I understand that

12   entry by the Court of my not guilty plea will conclude the arraignment in this case for all

13   purposes.

14   Dated: July 30, 2020.
                                                   Signature on Last Page
15                                                 Ramesh Balwani
16                                                 Defendant

17

18

19
20

21

22

23

24

25

26

27

28
                                                                WAIVER OF PERSONAL APPEARANCE, ENTRY OF
                                                     1           NOT GUILTY PLEA, COURT’S ACCEPTANCE OF
                                                                              WAIVER CASE NO. 18-CR-258-EJD
        Case 5:18-cr-00258-EJD Document 473 Filed 07/31/20 Page 3 of 4



 1            I am the attorney of record for the above-named Defendant. I have reviewed the charges

 2   against my client and agree and consent to the Waiver of Personal Appearance at Arraignment

 3   and Entry of Not Guilty Plea.

 4

 5

 6   Dated: July 31, 2020.

 7

 8

 9
10

11

12

13            The Court accepts the Waiver of Defendant’s Appearance at Arraignment and enters a

14   plea of “Not Guilty” for the Defendant Ramesh “Sunny” Balwani.

15

16   Dated:
                                                  Hon. Edward J. Davila
17                                                United States District Judge
18
     4129-2818-9478.1
19
20

21

22

23

24

25

26

27

28
                                                             WAIVER OF PERSONAL APPEARANCE, ENTRY OF
                                                    2        NOT GUILTY PLEA, COURT’S ACCEPTANCE OF
                                                             WAIVER CASE NO. 18-CR-258-EJD
Case 5:18-cr-00258-EJD Document 473 Filed 07/31/20 Page 4 of 4
